                          Case 19-10872-KG           Doc 204       Filed 06/05/19        Page 1 of 8



                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

         In re:                                                   Chapter 11

         FUSE, LLC, et al.,1                                      Case No. 19-10872 (KG)

                                  Debtors.                        Jointly Administered

                                                                  Requested Hearing Date: June 5, 2019 at 1:30 p.m. (ET)
                                                                  Requested Objection Deadline: At or Before the Hearing

               EMERGENCY MOTION OF THE OFFICIAL COMMITTEE OF UNSECURED
             CREDITORS FOR AN ORDER ADJOURNING THE HEARING WITH RESPECT TO
               (A) DEBTORS’ CASH COLLATERAL MOTION AND CASH MANAGEMENT
                     MOTION, (B) APPROVAL OF DISCLOSURE STATEMENT, AND
                (C) CONFIRMATION OF PREPACKAGED PLAN OF REORGANIZATION

                          The Official Committee of Unsecured Creditors (the “Committee”) of Fuse LLC

         and its affiliated debtors and debtors in possession (collectively, the “Debtors”) hereby moves

         the Court (this “Motion”) for entry of an order, substantially in the form attached hereto as

         Exhibit A (the “Proposed Order”), adjourning the hearing (the “Hearing”) regarding the

         approval of (i) the Motion of Debtors Pursuant to Sections 105, 361, 362, 363, 503, and 507 of

         the Bankruptcy Code, Bankruptcy Rules 2002, 4001, and 9014 and Local Rules 2002-1(b), 4001-

         2, 9013-1(m) for Entry of Interim and Final Orders (I) Authorizing the Debtors to Use Cash

         Collateral, (II) Granting Adequate Protection, (III) Modifying the Automatic Stay, and

         (IV) Scheduling a Final Hearing [Docket No. 11] (the “Cash Collateral Motion”); (ii) the

         Motion for Order Under Sections 105, 345, 363, 364, 503, 1107 and 1108 of the Bankruptcy

         Code Authorizing (I) Maintenance of Existing Bank Accounts; (II) Continuance of Existing Cash

         Management System, Bank Accounts, Checks and Related Forms; (III) Continued Performance


         1
          The Debtors and the last four digits of their taxpayer identification numbers include: Fuse Media, Inc. (9721);
         Fuse Media, LLC (0560); Fuse, LLC (1888); JAAM Productions, LLC (5499); SCN Distribution, LLC (9656);
         Latino Events LLC (8204); Fuse Holdings LLC (5673) Fuse Finance, Inc. (8683); and FM Networks LLC (6500).
         The Debtors’ headquarters and service address is 700 North Central Avenue, Suite 600, Glendale, CA 91203.
01:24564915.3
                             Case 19-10872-KG             Doc 204        Filed 06/05/19        Page 2 of 8



         of Intercompany Transactions; (IV) Limited Waiver of Section 345(b) Deposit and Investment

         Requirements; and (V) Granting Related Relief [Docket No. 7] (the “Cash Management

         Motion”); (iii) the Disclosure Statement for Debtors’ Prepackaged Joint Plan of Reorganization

         [Docket No. 14] (the “Disclosure Statement”); and (iv) confirmation of the Debtors’

         Prepackaged Joint Plan of Reorganization [Docket No. 13] (as may be amended, modified, or

         supplemented, the “Plan”)2 until the hearing currently scheduled for July 11, 2019 or such other

         date and time as the Court deems appropriate. In support of this Motion, the Committee

         respectfully represents as follows:

                                                          BACKGROUND

                    1.       On April 22, 2019 (the “Petition Date”), each of the Debtors filed a petition with

         the Court under chapter 11 of the Bankruptcy Code. The Debtors have continued in possession

         of their property and have continued to operate and manage their businesses as debtors in

         possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                    2.       On May 10, 2019, the Office of the United States Trustee for the District of

         Delaware (the “U.S. Trustee”) appointed the Committee, which consists of the following

         members: (i) Association of National Advertisers; (ii) Showtime Networks, Inc.; and (iii) MGM

         Domestic Television Distribution, LLC. See Docket No. 124.

                                                      RELIEF REQUESTED

                    3.       By this emergency Motion, the Committee respectfully requests that this Court

         enter an order, pursuant to section 105(a) of the Bankruptcy Code, adjourning the Hearing to

         July 11, 2019 or such other date and time as the Court deems appropriate.




         2
             Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the Plan.
01:24564915.3

                                                                     2
                          Case 19-10872-KG            Doc 204       Filed 06/05/19       Page 3 of 8



                                          BASIS FOR RELIEF REQUESTED

                 4.       Section 105(a) of the Bankruptcy Code grants bankruptcy courts broad authority

         and discretion to take such actions and implement such procedures as are necessary to enforce

         the provisions of the Bankruptcy Code. Specifically, section 105(a) of the Bankruptcy Code

         provides:

                          The court may issue any order, process, or judgment that is
                          necessary or appropriate to carry out the provisions of this title.
                          No provision of this title providing for the raising of an issue by a
                          party in interest shall preclude the court from, sua sponte, taking
                          any action or making any determination necessary or appropriate
                          to enforce or implement court order or rules, or to prevent an abuse
                          of process.

                 5.       Since its formation, the Committee has engaged with the Debtors in good faith to

         both investigate the Debtors’ prepetition affairs and attempt to consensually resolve the Chapter

         11 cases. In the midst of its investigation, on June 2, 2019, the Committee, the Debtors, and the

         Senior Secured Noteholders reached an agreement in principle with respect to the Cash

         Collateral Motion, the Cash Management Motion, the Scheduling Motion [Docket No. 12], the

         Disclosure Statement, and the Plan.3 Despite the Committee’s best efforts and the Debtors’

         representations that a negotiated settlement regarding the Committee’s objections to certain first

         day motions, including the Plan, had been reached, the Committee and the Debtors have

         heretofore been unable to finalize the terms of such agreement. Accordingly, the Committee was

         left with no alternative but to file this emergency Motion to adjourn the Hearing until July 11,

         2019, which is two days after the July 9, 2019 investigation period of the Senior Secured

         Noteholders’ liens and claims. See Del. Bankr. L. R. 4001-2.

         3
           The Committee has filed the Official Committee of Unsecured Creditors’ Reservation of Rights with Respect to
         (A) Debtors’ Cash Collateral Motion and Cash Management Motion, (B) Approval of Disclosure Statement, and
         (C) Confirmation of Prepackaged Plan of Reorganization [Docket No. 198], reserving their rights to, among other
         things, object to the Cash Collateral Motion, Cash Management Motion, approval of the Disclosure Statement, and
         confirmation of the Plan.
01:24564915.3

                                                                3
                        Case 19-10872-KG        Doc 204      Filed 06/05/19      Page 4 of 8



                6.      Since its appointment on May 10, 2019, the Committee has undertaken an

         expedited investigation of the Senior Secured Noteholders’ liens and claims and the Debtors’

         pre-petition affairs. The Committee has reviewed the Debtors’ partial responses to diligence

         requests, served supplemental discovery requests, and intends to depose the Debtors’ current and

         former chief executive officers. In the course of the Committee’s investigation, which remains

         ongoing, the Debtors have identified potentially significant unencumbered or unperfected assets

         that are not part of the Senior Secured Noteholders’ prepetition collateral package, including

         potential derivative claims against the Debtors’ current and former directors and officers,

         commercial tort claims, avoidance actions, and certain insurance policies (including D&O

         Liability Insurance Policies). In their brief in support of confirmation [Docket No. 174] (the

         “Confirmation Brief”), the Debtors concede that they “do not yet have an analysis of all of their

         potential claims.” Confirmation Brief at ¶ 117 (emphasis added). However, given that the Plan

         contemplates turning all Litigation Claims (including all Causes of Action, which include

         Avoidance Actions) over to the Litigation Trust for the sole benefit of the Senior Secured

         Noteholders immediately upon the Effective Date, the word “yet” seems misplaced as it is clear

         that the Debtors have no intention of ever analyzing such claims before giving them over to the

         Senior Secured Noteholders, notwithstanding that such claims are unencumbered assets whose

         proceeds should be available for distribution to unsecured creditors.

                7.      Throughout their pleadings, the Debtors have treated this case as if it were a fully

         consensual, ordinary-course prepackaged bankruptcy case. This is far from the truth. The

         Debtors’ Plan is “unusual,” as was stated by this Court at the initial hearing in these chapter 11

         cases, but based on the facts of this case is also unprecedented. See Apr. 24, 2019 Hr’g Tr. 13:8-

         15. Indeed, this Court has already refused to confirm such a “prepackaged” plan that provided


01:24564915.3

                                                         4
                       Case 19-10872-KG         Doc 204      Filed 06/05/19    Page 5 of 8



         no recovery to general unsecured creditors, stating that “[m]y disposition is to deny this request

         for confirmation . . . I don’t think you can do in a prepack what you’re doing,” and observing

         that the plan was “unprecedented” and that “general unsecured creditors are being treated

         unfairly.” In re True Temper Sports, Inc., et al., Case No. 09-13446 (PJW) (Bankr. D. Del. Nov.

         30, 2009) H’rg. Tr. 15:12-14; 31:2-3. In fact, the Committee has identified only a handful of

         examples where debtors ever even proposed such plans in this District. Confirming such a plan,

         particularly on an expedited basis before the completion of a committee investigation, is another

         matter entirely.   The myriad issues raised by the Debtors’ approach in these cases amply

         illustrate why an expedited prepack process is wholly inappropriate for a plan proposing to zero

         out all non-priority unsecured creditors. Examples abound:

                               •       The Debtors seek to provide an unjustifiably sweeping adequate
                                       protection package to the Senior Secured Noteholders that includes
                                       both available unencumbered assets (including potentially valuable
                                       litigation claims such as breach of fiduciary duty claims against
                                       current and former directors and officers), as well as all of the
                                       assets of the Debtors that are not obligors on the Senior Secured
                                       Notes, without any evidence that their cash collateral is declining
                                       in value. To the contrary, funding the chapter 11 cases has
                                       preserved and enhanced the value of the Senior Secured
                                       Noteholders’ collateral. Further, the entire case (and all expenses
                                       incurred in connection therewith) is being run for the principal
                                       benefit of the Senior Secured Noteholders, which is grounds for a
                                       506(c) surcharge, not the granting of adequate protection.

                               •       The cash collateral order provides an absurdly small and
                                       inadequate Committee investigation budget, as well as an illusory
                                       challenge period that runs thirty-four days past the Debtors’
                                       proposed confirmation date, at which time the Debtors expect to
                                       grant complete control over (and a 100% economic interest in) a
                                       litigation trust to the Senior Secured Noteholders. This inadequate
                                       time period and budget precludes the Committee from, among
                                       other things, properly investigating breach of fiduciary duty claims
                                       and whether and to what extent the upstream guaranties granted to
                                       the Senior Secured Noteholders may be avoidable under section
                                       544 of the Bankruptcy Code—a potential result that would


01:24564915.3

                                                         5
                       Case 19-10872-KG        Doc 204      Filed 06/05/19    Page 6 of 8



                                      fundamentally alter the relative rights of the creditors in these
                                      cases.

                               •      The proposed treatment of general unsecured creditors, considered
                                      together with the Debtors’ apparent plan to run a post-confirmation
                                      sale process, raises questions as to whether the Plan was filed in
                                      good faith or for the principal benefit of the Senior Secured
                                      Noteholders. If the Plan is confirmed as proposed, the Senior
                                      Secured Noteholders will (a) discharge all of the Debtors’
                                      unsecured claims and interests without providing any recovery on
                                      account of such claims and interests, (b) receive extensive releases
                                      from the Debtors, (c) acquire all of the Debtors’ assets free and
                                      clear of all prepetition claims, liens, and interests without a
                                      valuation or court-supervised sale process, and (d) monetize their
                                      newly acquired assets post-bankruptcy.

                               •      Conflating claim dilution with claim negation, the Plan provides
                                      not a cent of recovery to general unsecured creditors on the
                                      grounds that the Senior Secured Creditors purportedly have a
                                      massive deficiency claim. See Plan § III-F-4. Yet, the Plan fails to
                                      provide the valuation information necessary to quantify this claim.
                                      Further, the Plan distributes the Debtors’ potentially significant
                                      unencumbered value to the Senior Secured Noteholders alone,
                                      increasing the likelihood that the Senior Secured Noteholders stand
                                      to receive value in excess of the value of their collateral and
                                      offending both the absolute priority and equal treatment provisions
                                      of the Bankruptcy Code.

                               •      The Plan provides impermissible and abusive releases to a vast and
                                      overbroad group of non-debtors, including current and former
                                      directors and officers that have not made a legally cognizable
                                      substantial contribution to the estates.

                               •      Although the Debtors provide no evidence or rationale to support
                                      substantive consolidation, the Debtors seek a “deemed” substantive
                                      consolidation on a non-consensual basis that may impermissibly
                                      disadvantage certain of the Debtors’ creditors.

                8.     The Committee is at a loss to understand any exigency that would justify the

         truncated schedule of these Chapter 11 Cases, and indeed the Debtors have identified no such

         circumstance. Far from representing the proverbial melting ice cube, the Debtors’ businesses are

         currently stable and generating cash flow. This leads to the inescapable conclusion that the

         Debtors’ approach, undertaken at the apparent behest of the Senior Secured Noteholders, is
01:24564915.3

                                                        6
                        Case 19-10872-KG         Doc 204      Filed 06/05/19    Page 7 of 8



         intended to allow the Senior Secured Noteholders to subvert the purposes of the Bankruptcy

         Code—gaming the chapter 11 process while minimizing or avoiding the associated costs and

         burdens by, among other things, upending the transparency that underpins the Bankruptcy Code.

         By declining to prepare and file schedules and statements of financial affairs—despite the

         provision of additional time to do so—and devoting their energies instead to neutering the

         Committee’s ability to investigate estate causes of action, the Debtors are depriving unsecured

         creditors of critical procedural protections to which they are entitled and must not be denied.

                9.      Accordingly, the Committee respectfully requests that the Court adjourn the

         Hearing until July 11, 2019, or such other date and time as the Court deems appropriate, to allow

         the Committee, the Debtors and the Senior Secured Noteholders time to work in good faith to

         finalize and document the terms of the parties’ negotiated settlement, or alternatively for the

         Committee to complete the discovery process it had initiated, conclude its investigation into the

         Debtors’ affairs, and prosecute its objections to the Plan, Cash Collateral Motion, and Cash

         Management Motion.




01:24564915.3

                                                          7
                        Case 19-10872-KG         Doc 204      Filed 06/05/19      Page 8 of 8



                                                  CONCLUSION

                WHEREFORE, the Committee respectfully requests that the Court enter an order,

         substantially in the form attached hereto as Exhibit A, granting the relief requested herein, and

         such other and further relief as the Court deems just and appropriate.

         Dated: June 5, 2019
                Wilmington, Delaware           /s/ Jordan E. Sazant
                                               YOUNG CONAWAY STARGATT & TAYLOR, LLP
                                               Sean M. Beach, Esq. (No. 4070)
                                               Sean T. Greecher, Esq. (No. 4484)
                                               Jordan E. Sazant, Esq. (No. 6515)
                                               Rodney Square
                                               1000 North King Street
                                               Wilmington, Delaware 19801
                                               Telephone: (302) 571-6600
                                               Facsimile:     (302) 571-1253

                                               -and-

                                               GIBSON, DUNN & CRUTCHER LLP
                                               David M. Feldman, Esq. (admitted pro hac vice)
                                               Shireen A. Barday, Esq. (admitted pro hac vice)
                                               Matthew P. Porcelli, Esq. (admitted pro hac vice)
                                               John Conte, Esq. (admitted pro hac vice)
                                               Christina M. Brown, Esq. (admitted pro hac vice)
                                               200 Park Avenue
                                               New York, New York 10166
                                               Telephone: (212) 351-4000
                                               Facsimile: (212) 351-4035

                                               Proposed Counsel to the Official
                                               Committee of Unsecured Creditors




01:24564915.3

                                                          8
